Exhibit 10.1




KEY EXECUTIVE SEVERANCE AND CHANGE OF CONTROL AGREEMENT
THIS AGREEMENT (this “Agreement”), is made and entered into as of the ___ day of
______, 20__ (the “Effective Date”), by and among Adient plc (along with any
successor thereto, the “Company”), Adient US LLC (along with any successor
thereto, the “Employer”) and __________ (the “Executive”).
BACKGROUND
The Executive is employed by the Employer in a key executive capacity and the
Employer desires to provide the Executive with certain compensation and benefits
in the event the Executive’s employment with the Employer is terminated under
certain circumstances, and to provide certain protections in the event of a
change of control of the Company. In addition, the Executive possesses intimate
knowledge of the business and affairs of the Company and its affiliates (the
Company and all affiliates are collectively referred to herein as the “Company
Group”) and has acquired certain confidential information and data with respect
to the Company Group, which the Company desires to ensure is protected.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:
ARTICLE I
TERM
This Agreement shall become effective on the Effective Date and shall continue
until the third anniversary thereof (the “Initial Term”). Thereafter, this
Agreement shall renew automatically for successive one-year renewal periods
unless and until any party provides written notice to the other parties of the
intent not to renew this Agreement at least ninety (90) days prior to the end of
the Initial Term or any subsequent one-year term. Non-renewal of this Agreement
by any party shall not trigger payment of severance benefits under this
Agreement. If this Agreement expires without severance benefits becoming payable
hereunder, then the Executive will be eligible to receive severance benefits
following the expiration of this Agreement pursuant to the Employer’s severance
policy as then in effect.
Notwithstanding the foregoing, if a Change of Control (as defined below) occurs
prior to the end of the Initial Term or any subsequent one-year term, then the
term of the Agreement shall be extended automatically until the second
anniversary of such Change of Control (the “Change of Control Period”). For
purposes of this Agreement, a “Change of Control” shall have the meaning given
in the Adient plc 2016 Omnibus Incentive Plan, or any successor or replacement
plan thereto.




--------------------------------------------------------------------------------






ARTICLE II
SEVERANCE BENEFITS
Section 2.01    Eligibility for Severance Benefits.
(a)Eligibility. If the Executive’s Separation from Service (as defined below)
occurs due to (i) a termination by the Employer for reasons other than Cause (as
defined below), death or disability, or (ii) a resignation for Good Reason (as
defined below), and if the Executive complies with the requirements of Section
2.03, then the Executive shall be entitled to the benefits described in Section
2.02. For purposes hereof, if such a Separation from Service occurs during the
Change of Control Period, then such separation is referred to as a “Change of
Control Termination.”
(b)Definitions. For purposes of this Agreement:
i.
“Cause” shall mean any of the Executive’s (A) substantial failure (other than
due to the Executive’s disability) or refusal to perform the essential duties
and responsibilities of his or her job as required by the Employer, (B) material
violation of any fiduciary duty owed to the Company Group, (C) conviction of, or
entry of a plea of no contest with respect to (1) a felony or (2) a misdemeanor
which involves dishonesty, fraud or morally repugnant behavior, (D) dishonesty
or theft in connection with the Company Group, (E) a material violation of any
of the Company Group’s material rules or material policies applicable to the
Executive, or (F) other egregious or morally repugnant conduct that has, or
could have, a serious and detrimental impact on the Company Group or its
employees. The Compensation Committee of the Board of Directors of the Company
(the “Committee”) shall determine, in good faith and exercising reasonable
judgment, whether Cause exists.

ii.
“Good Reason” shall mean the occurrence of one of the following events without
the Executive’s written consent:

A.
Before or after the Change of Control Period: (1) a change in the principal
geographic location at which the Executive must perform services to a location
that is more than thirty (30) miles outside of the City of Detroit; [For CEO
agreement only: or] (2) a material reduction to the Executive’s total cash
compensation target or equity award value target; provided that a material
reduction to any of the aforementioned will not give rise to a Good Reason if
such material reduction is the result of a widespread reduction in compensation
applied consistently to other peer executives [For agreements other than the CEO
agreement: ; or (3) a change in the position to which the Executive reports].







2

--------------------------------------------------------------------------------




B.
During the Change of Control Period, (1) an event described in [For agreements
other than the CEO agreement: either] clause A.(1) [For agreements other than
the CEO agreement: or A.(3)] above; (2) either (x) a material reduction to the
Executive’s total cash compensation target or equity award value target from the
levels in effect immediately prior to the Change of Control Period; or (y) the
application of performance goals to the Executive’s incentive compensation
awards for which the probability of attainment is materially more difficult than
the probability of attainment applicable to the goals under the Company Group’s
incentive plans as in effect immediately prior to the Change in Control; (3) the
assignment to the Executive of any duties inconsistent in any material respect
with the Executive’s authority, duties or responsibilities as in effect
immediately prior to the Change of Control Period which represent a diminution
of such duties, or any other action by the Company Group which results in a
material diminution in such authority, duties or responsibilities; or (4) a
material diminution of the duties or responsibilities of the Executive such that
the position held is no longer commensurate with that of an [Executive’s current
position at the Effective Date].

The Executive shall be considered to resign for Good Reason under Section
2.01(b)(ii)(A) or (B) only if the Executive provides, within ninety (90) days
after the Good Reason event, a written notice to the Company in accordance with
Section 5.02 specifying in reasonable detail the events or conditions causing
Good Reason. Within thirty (30) days after receipt of such notice, the Company
Group shall have the opportunity, but shall have no obligation, to cure such
events or conditions that give rise to the Good Reason resignation. If the
Company Group does not cure such events or conditions within the thirty (30)-day
period, the Executive’s resignation for Good Reason will be effective at the end
of such thirty (30)-day cure period.
iii.
“Separation from Service” (or derivations thereof) shall have the meaning given
in Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (the “Code”).

Section 2.02    Amount of Severance Benefits. Subject to the conditions of
Sections 2.01 and 2.03, and the limitations described in Section 2.05, the
Employer shall pay or provide the Executive with the following severance
benefits:


(a)Salary Replacement Benefits. A cash payment equal to [For agreements other
than the CEO agreement: one and one-half (1.5)] [For CEO agreement only: two
(2.0)] times the Executive’s annual base salary, or, in the event of a Change of
Control Termination, a cash payment equal to three (3.0) times the sum of (i)
the Executive’s annual base salary and (ii) the Executive’s Average Bonus
Amount.




3

--------------------------------------------------------------------------------




For purposes hereof, the “Average Bonus Amount” means the average gross annual
cash bonuses paid (or if earned, payable), to the Executive by the Employer in
respect of the three fiscal years immediately preceding the fiscal year in which
the Executive’s Separation from Service occurs; provided that if the Executive’s
Separation from Service occurs [For already employed Executives: prior to
September 30, 2019, then the Average Bonus Amount shall be the average of the
annual cash bonuses paid (or if earned, payable) to the Executive in respect of
the Company’s fiscal years ending after October 31, 2016, and prior to the
Executive’s Separation from Service] [For newly hired Executives: prior to
completing three full fiscal years of employment, then the Average Bonus Amount
shall be the average of the annual cash bonuses paid (or if earned, payable) to
the Executive in respect of the complete fiscal years of the Executive’s
employment]; and provided further that, if the Executive has not completed one
full fiscal year of employment with the Employer as of the date of his or her
Separation from Service, then the Average Bonus Amount shall be the Executive’s
annual target bonus amount as in effect on the date of Separation from Service.
All annual bonus amounts used to determine the Average Bonus Amount shall be
determined without regard to any mandatory or voluntary deferrals of such
amounts.
(b)    Bonus. A cash payment of his or her annual bonus for the fiscal year in
which the Separation from Service occurs, determined based on actual performance
at the end of the applicable performance period, and prorated to reflect the
length of employment during the performance period; provided that, in the event
of a Change of Control Termination, the annual bonus will not be subject to
proration.
(c)Benefits Replacement Payment. A cash payment equal to the monthly Employer
contributions being made for the Executive’s medical, dental, vision, life
insurance and disability coverages (based on the level of coverage in effect
immediately prior to the Separation from Service), plus the monthly amount of
Employer contributions that were being made to the Executive’s qualified and
nonqualified retirement accounts immediately prior to the Separation from
Service, plus the monthly amount the Executive was receiving under the
Employer’s perquisite program immediately prior to the Separation from Service,
plus the monthly payment the Employer paid on the Executive’s car lease
immediately prior to the Separation from Service, multiplied by [For agreements
other than the CEO agreement: 18] [For CEO agreement only: 24]; provided that in
the event of a Change of Control Termination, the multiplier shall instead be
36. If any amounts described herein were determined on other than a monthly
basis prior to the Executive’s Separation from Service, such amount will be
converted into a monthly amount as determined in good faith by the Employer.
(d)Equity Awards. Unless an award agreement provides a more favorable result,
the Executive’s equity awards shall vest on a prorated basis, based on the
portion of the vesting or performance period, as applicable, which the Executive
has completed at the time of the Executive’s Separation from Service, provided
that all performance based awards shall vest at the end of the performance
period only if and to the extent the performance goals thereunder are achieved.
Section 2.03    Additional Requirements to Receive Severance Benefits. In order
to receive severance benefits, the Executive must: (a) execute a release in the
form provided by the Employer within the time period specified in such release,
and not revoke such release during the revocation




4

--------------------------------------------------------------------------------




period provided in such release; and (b) comply with all the terms and
conditions of such release and the covenants set forth in Article III. If the
Employer determines that the Executive has not fulfilled these requirements, or
if the Committee determines after the Executive’s Separation from Service that
the Executive (i) has engaged in conduct that constitutes Cause at any time
prior to the Executive’s Separation from Service (and the facts underlying the
Cause determination were not fully known to the Employer at the time of such
Separation from Service), or (ii) has been convicted of or entered a plea of no
contest with respect to a crime based on conduct which occurred prior to the
Executive’s Separation from Service, then the Employer may discontinue the
payment or provision of the severance benefits, and may require the Executive to
repay any portion of the severance benefits already received under this
Agreement upon written notice. The form of release provided by the Employer
shall contain provisions that are typical for such releases and may contain the
covenants set forth in Article III, but modified as the Employer deems
reasonably necessary to ensure compliance with the maximum time, service, scope,
geographic or other limitations, as the case may be, permitted by applicable
laws.
Section 2.04    Payment. The cash severance benefits shall be paid in a single
lump sum payment within ninety (90) days following the Executive’s Separation
from Service, or shall be paid in such amounts during such period (not to exceed
the number of months of continuation pay represented by the amount of the
benefit following the Executive’s Separation from Service), as is determined in
the sole discretion of the Committee. Notwithstanding the foregoing, no
discretion as to the timing and form of payment is allowed for the amount of the
cash severance benefits that exceed the lesser of (a) two times the Executive’s
annualized compensation (as determined pursuant to Code Section 409A) for the
calendar year preceding the year of Separation from Service, or (b) two times
the compensation limit in effect under Code Section 401(a)(17) for the year in
which the Separation from Service occurs; such amount shall be required to be
paid in a lump sum within ninety (90) days following the Executive’s Separation
from Service. The annual bonus amount payable pursuant to Section 2.02(b) shall
be paid at the same time as bonuses would be payable under the applicable bonus
or incentive plan or program. The equity awards that vest pursuant to Section
2.02(e) shall be paid or settled at the time provided in such awards. All
payments under this Agreement are subject to applicable federal, state and local
taxes and withholdings. In the event of the Executive’s death prior to receiving
the full cash payment due to him or her, the remaining amount of such payment
shall be paid to the Executive’s estate in a single lump-sum payment within
thirty (30) days following the Executive’s death, to the extent practicable, or
otherwise at the time when the Executive would have been entitled to the payment
had the Executive survived.
Notwithstanding any provision of this Agreement to the contrary, if and to the
extent required by Code Section 409A, the payment of severance benefits
hereunder shall be delayed until the six-month anniversary of the Executive’s
Separation from Service. In such case, the accumulated amounts that were payable
during such six-month period shall be paid in a lump sum after the end of such
six-month period (or, if earlier, within thirty (30) days after the Executive’s
death to the extent practicable, or otherwise at the time the Executive would
have been entitled to the payment had the Executive survived).
Section 2.05    Limitation on Benefits. If any payment or distribution by the
Company Group to or for the benefit of the Executive (whether paid or provided
pursuant to the terms of this Agreement




5

--------------------------------------------------------------------------------




or otherwise) (the “Payments”) would subject the Executive to an excise tax
under Code Section 4999, then the aggregate present value of the benefits
provided to the Executive pursuant to this Agreement (the “Benefit Payments”)
shall be reduced to an amount which maximizes the aggregate present value of
Benefit Payments without causing any of the Payments to be subject to such tax
by the Executive (the “Reduced Amount”); provided that the foregoing reduction
shall not apply if the value of such Payments (after payment of all federal,
state and local income taxes, federal employment taxes and the excise taxes due
under Code Section 4999) would exceed the after-tax value of the Reduced Amount.
If Benefit Payments are required to be reduced, then the Benefit Payments shall
be reduced such that the economic loss to the Executive is minimized. All
determinations required to be made under this Section 2.05 shall be made by a
nationally recognized accounting or consulting firm selected by the Executive
Vice President and Chief Human Resources Officer of the Company (or the
equivalent) (the “Firm”). Any such determination by the Firm shall be binding
upon the Employer, its successors and the Executive.
Section 2.06    Termination for Cause, Death, Disability and Voluntary
Resignation. If the Employer terminates the Executive’s employment for Cause or
if the Executive’s employment is terminated due to death, disability or
voluntary resignation (that is not for Good Reason), then the Executive shall
not be entitled to receive any severance benefits under this Agreement and shall
be entitled only to those benefits that are legally required to be provided to
the Executive. The Employer may withhold paying severance benefits and the
Company may delay causing any equity awards to vest under this Agreement pending
prompt resolution of any good faith inquiry that is likely to lead to a finding
resulting in Cause.
Section 2.07    Offset to Severance Benefits. To the extent consistent with law,
the Employer reserves the right to offset from any severance benefits due
hereunder, the amount of any monies owed to the Company Group by the Executive
or the value of Company Group property that the Executive has retained in his or
her possession. Prior to such offset, the Company shall provide a written
accounting to the Executive of the monies owed or the value of the property for
which the offset applies.
ARTICLE III
RESTRICTIVE COVENANTS
Section 3.01    Confidential Information. The Executive agrees that, during his
or her employment with the Employer and at all times thereafter, the Executive
shall hold for the benefit of the Company Group all secret or confidential
information, knowledge, or data relating to the Company Group and their
respective businesses (“Confidential Information”), which shall have been
obtained by the Executive during the Executive’s employment by the Employer or
during his or her consultation with the Company Group after his termination of
employment, and which is not public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
Except in the good faith performance of his or her duties for the Company Group,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge, or data to anyone other than the Company Group and
those designated by it. Nothing in this Section 3.01 is intended or shall be
construed to limit in any way Section 3.02.




6

--------------------------------------------------------------------------------




Section 3.02    Trade Secrets. During employment with the Employer, the
Executive shall preserve and protect Trade Secrets (as defined below) of the
Company Group from unauthorized use or disclosure, and after termination of such
employment, the Executive shall not use or disclose any Trade Secret of the
Company Group until such time as that Trade Secret is no longer a secret as a
result of circumstances other than a misappropriation involving the Executive.
For purposes of this Agreement, “Trade Secret” means information of the Company
Group, including a formula, pattern, compilation, program, device, method,
technique, or process, that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and that is the subject of efforts by the Company
Group to maintain its secrecy that are reasonable under the circumstances.
Section 3.03    Non-Competition. The Executive agrees that, while the Executive
is employed by the Employer and for the longer of (a) twelve (12) months after
the Executive’s termination of employment for any reason or (b) if the Executive
experiences a Separation from Service entitling him or her to severance
benefits, eighteen (18) months after such Separation from Service (the
“Restricted Period”), the Executive shall not, except as permitted by the
Company’s prior written consent, in any capacity in which Confidential
Information or Trade Secrets of the Company Group would reasonably be regarded
as useful, engage in, be employed by, or in any way advise or act for any
business that competes with the Company Group (a) with respect to any products
or services provided by any division or group within the Company Group in the
year immediately preceding the Executive’s termination of employment with the
Employer, and (b) within the national and international geographic markets
served by any such division or group. This restriction shall also apply to any
ownership or other financial interest in any such competing business except the
ownership of less than 5% of the shares of any corporation whose shares are
listed on a recognized stock exchange or trade in an over-the-counter market.
The Executive acknowledges and agrees that this Section 3.03 could potentially
apply to a geographic area coextensive with the Company Group’s global
operations. For the avoidance of doubt, and without limitation, the following
entities, among others, compete with the Company Group: Magna International
Inc., Lear Corporation, Faurecia S.A., Toyota Boshoku Corp., DYMOS, Brose
Fahrzeugteile GmbH & Co., Woodbridge Foam Corp., and Tachi-S Co., Ltd.
Section 3.04    Non-Solicitation. The Executive agrees that, during the
Restricted Period, the Executive shall not, directly or indirectly, (a) solicit,
induce or attempt to induce any individual who is, on the date of the
Executive’s Separation from Service (or was, during the six-month period prior
to the date of Separation from Service), employed by the Company Group in an
e-band salaried position to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company Group; or (b) induce or attempt to
induce any customer or investor (in each case, whether former, current, or
prospective), supplier, licensee, or other business relation of the Company
Group to cease doing business with the Company Group, or in any way interfere
with the relationship between any such customer, investor, supplier, licensee,
or business relation, on the one hand, and the Company Group on the other hand.




7

--------------------------------------------------------------------------------




Section 3.05    Non-Disparagement. The Executive agrees that, following the
Executive’s Separation from Service, the Executive shall not make any public
statements that materially disparage the Company Group.
Section 3.06    Equitable Remedies. The Executive acknowledges that the Company
Group would be irreparably injured by a violation of this Article III and the
Executive agrees that the Company Group, in addition to any other remedies
available to it for such breach or threatened breach, on meeting the standards
required by law, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of this Article III. If a bond is required to be
posted in order for the Company Group to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.
Section 3.07    Severability; Blue Pencil. The Executive acknowledges and agrees
that the Executive has had the opportunity to seek advice of counsel in
connection with this Agreement and the restrictive covenants contained herein
are reasonable in geographical scope temporal duration and in all other
respects. If it is determined that any provision of this Article III is invalid
or unenforceable, the remainder of the provisions of this Article III shall not
thereby be affected and shall be given full effect, without regard to the
invalid or unenforceable portions. If any court or other decision-maker of
competent jurisdiction determines that any of the covenants in this Article III
are invalid or unenforceable because of the duration, geographic scope or other
limitation of such provision, then the duration, scope or other limitation of
such provision, as the case may be, shall be modified to the minimum extent
needed so that such provision becomes valid and enforceable, and in its modified
form, such provision shall be enforced.
Section 3.08    Whistleblower Rights. Notwithstanding any provision of this
Agreement to the contrary, the covenants set forth in this Article III are not
intended to (a) interfere with the Executive’s right and responsibility to give
truthful testimony under oath or to make truthful statements and provide
information to a government agency, (b) prohibit the Executive from filing a
charge or complaint with, making a report to, participating in any investigation
or proceeding conducted by, or otherwise cooperating with a government agency,
or (c) limit or restrict the Executive from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934, as amended, or any successor provision).
ARTICLE IV
TREATMENT OF EQUITY AWARDS UPON A CHANGE OF CONTROL
If the Executive is employed by the Employer immediately prior to a Change of
Control, and either (a) the purchaser, successor or surviving corporation (or
parent thereof) (the “Survivor”) fails to either assume all of the Executive’s
outstanding equity awards without change, or fails to issue replacement awards
with the same economic value and with similar terms and conditions, or (b) the
Company or Survivor terminates the Executive’s equity awards in connection with
the Change of Control, then the Executive’s equity awards will vest upon the
Change of Control as follows:




8

--------------------------------------------------------------------------------




(a)    Each award that vests on the basis of continued employment (without
regard to the attainment of any performance goals) shall vest in full; and
(b)    Each award that pays out on the basis of the achievement of performance
goals shall vest in full upon the Change of Control, with the payout amount
determined by the Committee in its sole discretion. In making such
determination, the Committee must take into account the extent to which the
performance goals have already been achieved, or, if applicable, the trend at
which the performance goals are being achieved.
All payments of cash and issuance of equity required hereunder shall be made as
soon as practicable after, but in no event more than ninety (90) days following,
the date of the Change of Control.
ARTICLE V
MISCELLANEOUS
Section 5.01    Survival. The obligations contained in Article III shall survive
the expiration of this Agreement and shall be fully enforceable thereafter. In
addition, the expiration of this Agreement will not affect the rights or
obligations of the parties hereunder arising out of, or relating to,
circumstances occurring prior to the expiration of this Agreement, which rights
and obligations will survive the expiration of this Agreement.
Section 5.02    Nonalienation of Benefits. None of the payments, benefits or
rights of the Executive shall be subject to any claim of any creditor of the
Executive, and the Executive shall not have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments that he or
she may expect to receive, contingently or otherwise, under this Agreement.
Section 5.03    Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or by registered mail or
overnight express courier service, (a) in the case of the Executive, addressed
to him or her at the home address which he or she most recently communicated to
the Company Group in writing, and (b) in the case of the Company Group, to the
attention of the Executive Vice President and Chief Human Resources Officer of
the Company at 49200 Halyard Drive, Plymouth, MI 48170, with a copy to the
Chairperson of the Committee, sent to the same address.
Section 5.04    Contents of Agreement; Amendment. This Agreement sets forth the
entire understanding between the parties hereto with respect to the severance
benefits and supersedes any prior or other agreement or understanding between
the parties with respect to such subject matter, including specifically any
severance policy maintained by the Employer.
[For CEO agreement only: In consideration of the promises made in this
Agreement, the Executive and the Company agree that the Employment Agreement,
dated January 17, 2008, by and between Johnson Controls, Inc. and R. Bruce
McDonald and the Change of Control Employment Agreement, dated September 25,
2012, by and between Johnson Controls, Inc. and R. Bruce McDonald (the “Prior
Agreements”) (which agreements were assumed by the Company), shall be terminated
effective immediately prior to the Effective Date. As a result of such
termination, all of the rights




9

--------------------------------------------------------------------------------




or obligations of either party under the Prior Agreements shall be null and void
and of no further force and effect as of the Effective Date, and none of those
rights or obligations shall survive the termination of such agreements,
notwithstanding any provision in such agreements to the contrary.
In addition, in consideration of the promises made in this Agreement, the
Executive hereby releases all members of the Company Group and Johnson Controls,
Inc. (and all of its affiliates), and all of their respective owners, agents,
employees, directors, officers and all their predecessors, successors and
assigns, from any and all claims, causes of action, damages, demands and
recoveries of any kind, whether known or unknown, which Executive has, or ever
has had, or ever in the future arising from or otherwise relating to the Prior
Agreements.]
This Agreement may not be amended or modified at any time except by written
instrument executed by the Company, the Employer and the Executive.
Section 5.05    No Contract of Employment. This Agreement shall not be construed
as giving the Executive the right to be retained in the service of the Employer,
and the Executive shall remain subject to discharge to the same extent as if
this Agreement had never been executed.
Section 5.06    Severability of Provisions. Except as set forth in Section 3.07,
if any provision of this Agreement shall be held invalid or unenforceable by a
court of competent jurisdiction, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Agreement shall be deemed amended
to the minimum extent necessary to permit such provision to be valid and
enforceable, or if such deemed amendment is prohibited by law, then construed
and enforced as if such provisions had not been included.
Section 5.07    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Agreement, and shall not be employed in the construction of this Agreement.
Section 5.08    Controlling Law; Venue. This Agreement shall be construed and
enforced according to the internal laws of the State of Michigan, without
reference to the choice of law provisions thereof. The Executive irrevocably and
unconditionally (a) agrees that any suit, action or other legal proceeding
arising under this Agreement, including without limitation, any action commenced
by any member of the Company Group for preliminary and permanent injunctive
relief or other equitable relief under Article III, may be brought in the United
States District Court for the Eastern District of Michigan, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Michigan, (b) consents to be subject to the
non-exclusive personal jurisdiction of any such court in any such suit, action
or proceeding, and (c) waives any objection which the Executive may have to the
laying of venue of any such suit, action or proceeding in any such court. The
Employer is a Michigan limited liability company. The responsibilities of the
Executive’s employment have substantial relation to the Employer’s business in
Michigan.




10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
 
ADIENT PLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
ADIENT US LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 

                        






11